Name: 2013/564/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/189 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2011 (2013/564/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Aviation Safety Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Aviation Safety Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council (4) establishing a European Aviation Safety Agency, and in particular Article 60 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A7-0075/2013), 1. Grants the Executive Director of the European Aviation Safety Agency discharge in respect of the implementation of the Agencys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Aviation Safety Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 53. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 79, 19.3.2008, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Aviation Safety Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Aviation Safety Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council (4) establishing a European Aviation Safety Agency, and in particular Article 60 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A7-0075/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the European Aviation Safety Agency (the Agency) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas on 10 May 2012, Parliament granted the Executive Director of the Agency discharge for the implementation of the Agencys budget for the financial year 2010 (6), and in its resolution accompanying the discharge decision, inter alia:  called on the Agency to take adequate measures in order to avoid deficiencies that put at risk the transparency of the procurement process as well as the principle of sound financial management,  called on the Commission to ensure that the Agency applies Union rules correctly; stressed the importance of transparency in procurement and staff selection procedures,  called on the Agency to take the professional background of its staff members duly into consideration in order to avoid any conflict of interest; was of the opinion that the Agencys conflicts of interest policy should set out to what extent and under which conditions an Agency employee can be involved in the certification of an aircraft on which they worked prior to joining the Agency,  called on the Agency to adopt effective processes that duly address potential cases of allegations of conflicts of interest within the Agency; called on the Agency, moreover, to publish on its website the declarations of interest and the professional background of its experts, management staff, Management Board members and of any other persons whose activities are related to the certification process; indicated that the Agency should follow the Organisation for Economic Cooperation and Development (OECD) guidelines in the area of conflicts of interest,  called on the Agency to further implement the existing activity-based structure for the operational budget in order to establish a clear link between the work programme and the financial forecasts and to further improve performance monitoring and reporting,  called on the Agency to further improve the documentation of inspection planning and inspection programming; reminded the Agency of the importance of documenting risk assessment and the criteria used when establishing its inspection planning in order to justify its internal decision-making process for cases presenting significant deficiencies affecting Union citizens safety,  also called on the Agency to further improve its effectiveness in managing key safety concerns by:  monitoring information,  reducing the length of the reporting and implementing timeframe,  documenting the decision-making process between the Agency and the Commission,  adequately mitigating the risks of any potential conflict of interest situation, C. whereas the Agency is financed by approximately 75 % in fees, charges and other revenues and approximately 25 % by contribution from the Union budget, D. whereas, according to the Court of Auditors, the Agencys budget for the financial year 2011 was EUR 138 700 000, compared to EUR 137 200 000 in 2010, which represents an increase of 1,09 %, E. whereas, according to the Court of Auditors, the contribution of the Union to the Agencys budget for 2011 was EUR 34 400 000, compared to EUR 34 197 000 in 2010, which represents an increase of 0,59 %, 1. Stresses the Agencys important contribution to maintaining a high and uniform level of civil aviation safety in Europe; Budgetary and financial management 2. Takes note from the Court of Auditors report that the Union contribution to the Agency for 2011 amounted to EUR 34,4 million, compared to EUR 34,2 million in 2010; 3. Notes from the Court of Auditors report that the total budget of EUR 138 700 000 included:  EUR 34,4 million, representing the Union subsidy (24,8 %),  EUR 75,2 million, representing the Agencys own revenue (54,2 %),  EUR 1,7 million, representing a contribution from third countries (1,2 %),  EUR 24,7 million, representing assigned revenue from fees and charges (17,8 %),  EUR 1,4 million, representing the Agencys other revenue (1 %),  EUR 1,2 million, representing other subsidies (1 %); 4. Acknowledges that budget monitoring efforts during the financial year contributed to the high budget implementation rate of 98,80 %; Commitments and carryovers 5. Establishes from the Agencys 2011 Annual Report that in 2011, the Agency has only used non-differentiated appropriations; 6. Acknowledges from the Court of Auditors report that the decrease in the country coefficient for Germany in June 2010 caused a significant surplus in the Agencys Title I Staff Expenditure appropriations for 2011 and that about EUR 3 million (7 % of the appropriations) were transferred from Title I to various budget lines in Title III Operational Expenditure, despite their low implementation rate in terms of payments; notes, moreover, that this significant cross title transfer, which changed the structure of the budget considerably, was not put to the Agencys Management Board for approval; calls on the Agency to inform the discharge authority of the actions taken as this situation is at odds with the budgetary principle of specification; 7. Takes note that the transfer increased Title III appropriations to EUR 13,7 million and that at the end of 2011, EUR 7,8 million was carried over to 2012, and that the amount carried over represents 56,9 % of the increased amount; requires that the Agency informs the discharge authority of the actions taken to reduce the high level of carryovers as this is at odds with the budgetary principle of annuality; 8. Observes from the AAR that the total consumption of commitment appropriations reached EUR 148 450 344,53, of which EUR 121 966 394,59 has been committed and EUR 26 483 949,94 on credit appropriations from assigned revenue were automatically carried over in accordance with Article 10 of the Agencys Financial Regulation; observes that this carry-over represents 17,8 % of the total; calls on the Agency to inform the discharge authority of the actions taken to reduce the high level of carryovers as this is at odds with the budgetary principle of annuality; asks the Commission to come forward, as soon as possible, with a proposal to solve the contradiction between the principle of annuality and the need to finance multiannual certification projects; Supervisory and control systems 9. Acknowledges from the Court of Auditors report that the Agency needs to improve the management of fixed assets; calls on the Agency to inform the discharge authority as a matter of urgency of the actions taken to improve the inventory system and the financial management of internal IT projects costs; 10. Notes with concern that at the end of 2011, the Agency held bank balances of EUR 55 million (2010: EUR 49 million) in one bank only; notes the Agencys intention to open bank accounts in at least two banks, as recommended by the Court of Auditors; notes, to this purpose, its plan to launch a negotiated tender at the beginning of 2013; calls on the Agency to inform the discharge authority on the completion of the actions taken to reduce its financial risk; Conflict of interest and transparency 11. Welcomes the fact that the Court of Auditors carried out an audit aimed at evaluating the policies and procedures for the management of conflict of interest situations for four European Agencies, including the European Aviation Safety Agency, and presented the results of the audit in the Court of Auditors Special Report No 15/2012; 12. Regrets that according to the findings of the Court of Auditors, at the time of completion of the field work (October 2011), the Agency did not adequately manage conflict of interest situations; regrets, moreover, that the Agency had no policies in place for managing conflicts of interest; 13. Reiterates that the Agency should refrain from assigning a staff member recruited from an aircraft manufacturer to work for the certification of the aircraft he/she used to work on while employed by the manufacturer, given that this could result in a conflict of interest situation; notes that such situation occurred at least in one certification case; points out that the sole principle of collegiality for technical assessments and decision-making process is not by itself avoiding the risks of conflict of interest; 14. Notes that the Agency has taken a number of steps, following the Court of Auditors audit and publication of the Special Report No 15/2012, and in particular:  on 1 August 2012, the Agency adopted a revised Code of Conduct for staff of EASA, including a policy on gifts and hospitality together with a policy on the prevention and mitigation of conflicts of interest, covering the recommendations of the Court of Auditors and in line with the guidelines of the OECD; notes that the Conflict of Interest policy requires all managers, members of the Executive Committee and staff members having sensitive positions and external experts involved in the Agencys core activities to complete a Declaration of Interest; requests that in addition to the Declarations of Interest of the staff, those of the managers and of the external experts are also made public on EASAs website;  on 1 August 2012, the Agency created an Ethical Committee to ensure independent, impartial and objective assessment of declarations of interests of Agency staff, to provide support to managers in the assessment of the completed declaration of interest form and to deal with any related matter brought before the Ethical Committee; the Ethical Committee is now fully operational upon having adopted its rules of procedure, including detailed criteria for the evaluation and assessment of the Declarations of Interests of staff of the Agency; notes that the members of the Management Board are not willing to sign a declaration of interest; calls for action to be taken on this issue and urges the Chair of the Management Board to inform the discharge authority on this situation;  at present (January 2013), the Agency is implementing the Conflict of Interests policy, including mandatory training provided by an external consultant for all Agency staff members, as well as regular induction training for newly arrived Agency staff,  on 1 August 2012, a similar code of conduct was released for the Board of Appeal and training will be provided by an external consultant to the Members of the Board of Appeal before the end of February 2013;  in June 2012, the Agency released a proposal for a code of conduct for its Management Board; subsequently the Commission took the lead, with the support of the Agency, on that code of conduct to be adopted by the Management Board; Requires the Agency to continue to act on the recommendations of the Court of Auditors in order to avoid any conflict of interests among its various governing and operational structures and to report to the discharge authority on the implementation of the abovementioned policies and procedures, as well as on any further developments as regards the management of conflicts of interest; 15. Calls on the Agency to introduce in its annual activity reports a special section describing the actions taken to prevent and manage conflict of interest, which shall include inter alia:  the number of conflict-of-interest cases verified,  the number of revolving door cases,  the measures taken in each category of cases,  the number of breach of trust procedures launched and their outcomes;  the sanctions applied; 16. Acknowledges that the curriculum vitae of the Agencys Executive Director and four other Directors are now available on its website, together with their respective declarations of interest; notes the Agencys efforts for greater transparency but remains of the opinion that those provisions should also apply to any expert/staff member involved in the certification process of aircrafts as expressed during the 2010 discharge procedure; calls on the Agency to inform the discharge authority of the progress made on this matter as soon as possible; 17. Regrets that neither the curriculum vitae (including at least the professional background) nor the declaration of interest of the Management Board Members and Observers are publicly available on the website of the Agency as requested during the previous discharge procedure; urges the Agency and its Management Board to take immediate measures to remediate this issue; Internal audit 18. Acknowledges from the Annual Report on Internal Audit for 2011 that in 2011, the Internal Audit Service (IAS) performed an assessment of the progress made by the Agency in implementing their recommendations resulting from their 2006 audit on the implementation of the Commissions internal control standards, the subsequent follow-up in 2007, the 2008 audit of Revenues and Direct Costs and the 2009 audit of Human Resources Management; notes, moreover, that the IAS confirmed that 16 of the 18 recommendations have been adequately and effectively implemented; calls on the Agency to keep the discharge authority informed on the actions undertaken to complete the two remaining recommendations; Recruitment procedures 19. Notes from the AAR that in 2011, the Agency concluded 85 new contracts of employment and that at year-end it employed a total of 642 staff members; 20. Acknowledges from the Court of Auditors report the Agencys further need to improve the transparency of staff selection procedures; calls on the Agency to inform the discharge authority of actions taken to improve the recruitment procedures; 21. Reminds the Agency of the importance to ensure adequate training and qualification criteria for inspection teams and team leaders; calls on the Agency to continue to make efforts in this respect; 22. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its resolution of 17 April 2013 (7) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 53. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 79, 19.3.2008, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 175. (7) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).